71 So.3d 225 (2011)
E.B., the father, Appellant,
v.
D.G., the mother, Appellee.
No. 4D11-784.
District Court of Appeal of Florida, Fourth District.
October 5, 2011.
Rehearing Denied October 26, 2011.
Roger Ally of the Law Offices of Roger Ally, P.A., Fort Lauderdale, for appellant.
Philip Massa, Executive Director, and Jennifer Workman Jesness, Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach, for appellee D.G., the mother.
Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz, Assistant Attorney General, Fort Lauderdale, for appellee Department of Children and Families.
PER CURIAM.
Affirmed. See J.G. v. Dep't of Children & Families, 22 So.3d 774, 776 (Fla. 4th DCA 2009) ("[T]he parents' claim that their procedural due process rights were violated under the Rules of Juvenile Procedure was raised for the first time in this appeal, and therefore was not preserved for appellate review.").
TAYLOR, HAZOURI and LEVINE, JJ., concur.